SOMERVILLE, J.
The question raised in this case was expressly decided in Flexner v. Dickerson, 65 Ala. 129. It was there held that, in an attachment proceeding, issued to enforce the statutory lien for advances to make a crop,, under section .3286 of the Code, the affidavit must state the facts which bring the case within the law, by showing, among other averments, the nature of the articles advanced, whether “horses, tnules, oxen, or necessary provisions, farming tools and implements, or money to purchase the same.” The general averment, in such an affidavit, that the plaintiff' made advances to enable the defendant to make a crop for the current year, without averring in what such advances consisted, is insufficient.
The plea in abatement was properly sustained, and the judgment is affirmed.